DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 5/13/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1, 8, and 14 and canceled claim 13. As such claims 1, 3, 5-6, 8, 10-12 and 14 are pending. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8 and 14 are allowable because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitation of the predictive outcome including a prediction time of occurrence of the possible gas or chemical hazard/event as now included in these claims. Specifically, Alger only discloses determining time for the vehicle to enter an area not time of occurrence. Further, while US 2005/0206506 and US pat 7688198 explicitly discuss chemical or gas hazards they do not predict time to occurrence but react to the event being detected. To include a prediction as claimed would require impermissible hindsight on the part of the Examiner. 
Dependent claimed 3, 5-8, and 10-12 are allowable due to their dependence on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896